Citation Nr: 0834981	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  02-20 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for residuals of cold 
injuries to the upper and lower extremities.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.

3.  Entitlement to service connection for a circulatory 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1962 to December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) (the Tiger Team) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.  The veteran's claims are currently before 
the Lincoln, Nebraska RO.  

The veteran appealed the July 2002 rating decision to BVA, 
and the case was referred to the Board for appellate review.  
In a February 2003 decision, the Board denied the veteran's 
claims.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court), which vacated the 
Board's decision and remanded the appeal to the Board for 
further action in February 2005.  The Board remanded the case 
to the RO for additional development in November 2005.  That 
development was completed, and the case was returned to the 
Board in June 2006.  The Board again denied all of the 
veteran's claims in a September 2006 decision.  Again, the 
veteran appealed the Board's decision to the Court.  In a 
single judge memorandum decision in February 2008, the Court 
vacated the Board's decision, and remanded the appeal to the 
Board for further review.

The Board notes that the veteran's claim originally included 
claims of entitlement to service connection for Meniere's 
disease and chronic obstructive pulmonary disease.  These 
claims were denied in the Board's November 2005 decision and 
remand.  The denials of these claims were not appealed by the 
veteran, and have become final.  Therefore, they are not 
before the Board at this time.

The Board will now consider all of the evidence of record to 
determine the veteran's entitlement to service connection for 
his claimed disabilities in light of the applicable law and 
the guidance of the Court discussed below.


FINDINGS OF FACT

1.  Residuals of cold injuries of the upper and lower 
extremities were not manifested during military service or 
for many years thereafter, and there is no persuasive, 
competent evidence causally relating the claimed conditions 
to service.

2.  Peripheral neuropathy of the upper and lower extremities 
was not manifested during military service or for many years 
thereafter, and there is no persuasive, competent evidence 
causally relating the claimed conditions to service.

3.  There is no competent evidence that the veteran is 
currently suffering from a circulatory disorder.

4.  Bilateral hearing loss was not manifested during military 
service or for many years thereafter, and there is no 
persuasive, competent evidence causally relating the claimed 
condition to service.

5.  The veteran's bilateral tinnitus was not manifested 
during military service or for many years thereafter, and 
there is no persuasive, competent evidence causally relating 
the claimed condition to service.


CONCLUSIONS OF LAW

1.  The requirements for granting the veteran's claim of 
entitlement to service connection for the residuals of cold 
weather injuries to both upper and lower extremities have not 
been met.  38 U.S.C.A. §§ 1110, 1101, 1112(a)(4), 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

2.  The requirements for granting the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
in both upper and lower extremities have not been met.  38 
U.S.C.A. §§ 1110, 1101, 1112(a)(4), 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a) (2007).

3.  The requirements for granting the veteran's claim of 
entitlement to service connection for a circulatory disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1101, 1112(a)(4), 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (200).

4.  The requirements for granting the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1110, 1101, 1112(a)(4), 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.385 (2007).

5.  The requirements for granting the veteran's claim of 
entitlement to service connection for tinnitus have not been 
met.  38 U.S.C.A. §§ 1110, 1101, 1112(a)(4), 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Preliminarily, the Board finds that the VA's duty to notify, 
addressed in 38 C.F.R. § 3.159(b)(1), was satisfied by a 
letter sent to the veteran in May 2002.  The May 2002 letter 
specifically addressed the evidence necessary to substantiate 
the veteran's claims, the evidence VA would seek to obtain, 
and the evidence the veteran was expected to provide.  The 
May 2002 letter was also sent prior to the initial 
unfavorable decision by VA in July 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met.

Furthermore, a supplemental notice letter sent to the veteran 
in March 2006, addressed the relevant rating criteria and 
effective date provisions, compliant with the requirements of 
Dingess.  While notice provided to the veteran was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board in June 2006, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a).  
As the March 2006 notice letter was followed by a 
readjudication of the veteran's claims in a September 2006 
Board decision, any error in the timing of the notice was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  

Based on the foregoing, the Board finds that the May 2002 and 
March 2006 notice letters adequately informed the veteran of 
the information and evidence necessary to substantiate his 
claims of entitlement to service connection.  Therefore, the 
Board concludes that VA has provided to the veteran, all of 
the notice required by law.

VA also has a duty to assist the veteran in the development 
of a claim.  This includes assisting the veteran in procuring 
service treatment records and other relevant treatment 
records and providing a VA examination when necessary.  
38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  Here, VA obtained 
the veteran's service treatment records, VA treatment 
records, and private treatment records to the extent they 
were available.  The veteran has not requested to appear 
before the Board for a hearing.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with the November 2002 statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) in March 2006.  The SOC and SSOC specified the reasons 
for the continuing denial of the veteran's claim for service 
connection and, in so doing, informed him of the evidence 
that was still required to substantiate his claims.  

The Board notes that the veteran has not undergone a VA 
examination to evaluate his claimed disabilities.  The case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

As provided in 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  To support this objective, 
the regulations further provide that "[i]ndividuals for whom 
an examination has been scheduled are required to report for 
the examination."  See 38 C.F.R. § 3.326(a); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (holding that the duty to 
assist "is not always a one-way street" and that, "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence").  Thus, the 
regulations clearly indicate it is the duty of VA to 
determine the adequacy of evidentiary development, and the 
duty of the veteran to cooperate with VA in these efforts.

Finding the medical evidence of record to be unclear, the RO 
requested that the veteran be scheduled for a VA examination.  
The examination, scheduled for July 2002, would have included 
review of the claims folder and solicitation of medical 
opinions as to the etiology of the veteran's current 
conditions.  The veteran, apparently acting on advice of 
counsel, failed to report for the VA examinations.  No 
explanation has been provided for the veteran's failure to 
report to the VA examinations.  The veteran and his appointed 
representative contend that the available medical evidence is 
adequate to establish the veteran's entitlement to service 
connection, and refuse to appear for an additional 
examination until such time as VA provides the veteran 
adequate reasons for its determination that the private 
medical examination was inadequate.  

Although the veteran and his attorney contend that ample 
evidence exists to decide his claims, determining the 
adequacy of the evidence is not the responsibility of the 
veteran.  It is the responsibility of VA adjudicators, based 
upon their administrative experience and expertise in 
reviewing many claims of this nature, to determine at what 
point the record is sufficiently developed to support a 
reasonably informed decision.  See 38 C.F.R. §§ 3.159, 3.326; 
see also Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) 
(holding that VA has discretion to decide when additional 
development is necessary).  The veteran's belief that the 
private medical records are sufficient to adjudicate these 
claims does not represent good cause for his failure to 
report for his scheduled VA examinations.  See 38 C.F.R. § 
3.655(a) (2005); see also Kowalski, 19 Vet. App. 171 (2005).

The Board notes that this is not the first time the veteran's 
attorney has instructed a client to not report for a VA 
examination on the basis that the private medical evidence by 
itself was sufficient to decide the claim.  The failure of 
one of the same attorney's clients to appear for a scheduled 
VA examination was central to the recently decided case of 
Turk v. Peake¸ 21 Vet. App. 565 (2008), a case wherein a 
veteran challenged the disability rating assigned for his 
service-connected PTSD.  Similarly, in the case of Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005), another of the same 
attorney's clients refused to appear for a VA examination, 
arguing that a private medical examination the veteran had 
submitted was sufficient to adjudicate the claim.  

The Court specifically rejected the attorney's arguments, 
noting that there "is no basis for [the veteran's] argument 
that there must be 'compelling reasons' given by VA before an 
initial hearing examination can be scheduled on his behalf . 
. . [t]herefore, the Court holds that the Secretary has the 
authority to schedule a veteran for an examination for 
confirmation purposes without explicitly advising the veteran 
of 'compelling reasons' for the necessity of the 
examination."  See Kowalski, 19 Vet. App. at 178.  The Court 
further held that "VA has not only the discretion, but in 
this case, the duty . . . to schedule an examination for [the 
veteran] in order to determine . . . a potential rating.  
[The veteran] and his counsel are expected to cooperate in 
the efforts to adjudicate his claim . . . [t]heir failure to 
do so would subject them to the risk of an adverse 
adjudication based on an incomplete and underdeveloped 
record."  Id. at 180-181.  Since the veteran took the advice 
of his attorney and chose not to report for the examinations, 
the Board has no choice but to adjudicate his claims based on 
the evidence of record.  

The Board acknowledges that the record in this case is 
incomplete.  The RO has repeatedly attempted to complete the 
record for adjudication purposes by obtaining a VA 
examination and additional medical evidence from the veteran 
and his private examiners, but to no avail.  As the veteran 
and his representative are determined to be uncooperative 
with VA's continued efforts to develop additional evidence, 
the Board finds that additional attempts would be futile.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the veteran in the 
development of his claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Law and Analysis

The veteran contends that he is currently suffering from 
residuals of cold injuries to the upper and lower 
extremities, peripheral neuropathy of the upper and lower 
extremities, a circulatory disorder, bilateral hearing loss, 
and tinnitus.  The veteran further asserts that his 
disabilities originated in service as a result of exposure to 
extreme cold and acoustic trauma.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, including organic 
diseases of the nervous system such as peripheral neuropathy 
and sensorineural hearing loss, may also be established on a 
presumptive basis by showing that the disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2007).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


A.  Residuals of Cold Injury to the Upper and Lower 
Extremities

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for the 
residuals of cold injuries to the upper and lower 
extremities.  

Preliminarily, the Board notes that the veteran's service 
medical records are entirely negative for any notations 
indicating that the veteran experienced any cold injuries 
during his military service.  The Board acknowledges that the 
veteran was treated for a sore foot in March 1963.  However, 
the note indicates that the pain was experienced when the 
veteran was jumping, and x-rays of the veteran's foot were 
negative.  There is no basis to attribute the veteran's in-
service foot pain to any exposure to cold.  Furthermore, 
there are no records of continuing complaints or treatment of 
the veteran's foot which would indicate a chronic condition.  

At his October 1964 separation examination, on the report of 
medical history the veteran denied that he was experiencing, 
or that he had ever experienced any foot trouble.  Upon 
examination, the examiner noted that the veteran's vascular 
system, skin, upper and lower extremities, feet, and 
neurological function all appeared normal.  

At his quadrennial retention evaluation in November 1968, the 
veteran again reported in his medical history that he was not 
experiencing, and had never experienced any skin diseases or 
foot trouble with the exception of treatment for plantar 
warts in July 1968.  The examiner noted that the veteran's 
vascular system, skin, upper and lower extremities, feet, and 
neurological function all appeared normal upon examination.  

The first documented complaints of the residuals of cold 
injury in the evidence of record, is in the veteran's April 
2002 Claim and the accompanying statement in support of a 
claim, submitted more than thirty-seven years after the 
veteran's discharge from military service.  In his April 2002 
Claim, the veteran notes only that he is making a claim of 
entitlement to service connection for peripheral neuropathy 
and "circulation" without noting the date of the disorders' 
onset, nor any treatment he has undergone for the claimed 
conditions.  In the accompanying statement, the veteran 
requests compensation for a circulatory condition, and 
peripheral neuropathy due to being exposed to extremely cold 
weather.  The veteran's statements were interpreted to 
include a claim for the residuals of cold injury in addition 
to his express claims.  

With regard to the decades-long evidentiary gap in this case 
between active service and the veteran's earliest documented 
complaints of the claimed conditions, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
continuing complaints, symptoms, or findings for many years 
between the period of active duty and the first complaints or 
symptoms is itself evidence which tends to show that the 
disability did not have its onset in service or for many 
years thereafter.
  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

To the extent the veteran intends to allege that he has 
experienced the residuals of any cold injuries since his 
military service, the Board finds that the recent statements 
of the veteran are less probative than the negative 
contemporaneous medical and documentary evidence of record.  
The veteran neither complained of, nor demonstrated any cold 
injuries at the time of his separation from service or for 
many years thereafter.  The fact that contemporaneous records 
do not provide subjective or objective evidence that supports 
the veteran's current recollection that he has experienced 
symptoms of the claimed condition since 1964 is persuasive 
evidence against the veteran's claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Therefore, because 
of the lack of any objective evidence of the claimed 
conditions for many decades between the period of active duty 
and the first documented complaints, the Board finds that the 
veteran's claimed disabilities did not manifest to a 
compensable degree in service or within one year thereafter.  
In the absence of competent evidence showing the residuals of 
cold injuries at the time of the veteran's discharge from 
service or within one year after his discharge, incurrence of 
these disabilities during service is not shown and cannot be 
presumed under law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran's contentions that he was exposed to cold and 
suffered from cold related injuries during his military 
service is the only evidence of record that he actually did 
suffer from the condition.  And while the veteran's service 
records confirm that the veteran did, in fact serve in 
Germany, there is no indication anywhere in his service 
treatment records that he ever complained of, was diagnosed 
with, or received treatment for any cold related injury.  

The veteran is certainly competent to report that he was 
exposed to cold weather during his military service.  
However, due to the very limited nature of the statements the 
veteran has made to the Board, we are unable to determine 
that the veteran's recollections of his in-service exposure 
to cold are accurate and reliable.  Furthermore, exposure to 
cold, in and of itself, is not a disability for which the 
veteran would be entitled to compensation.  The veteran must 
prove that he experienced a cold related injury.  The Board 
notes that the veteran is not competent to testify as to the 
diagnosis and etiology of any specific injuries he suffered 
as a result of being exposed to cold weather during his 
military service.   Nor is he competent to opine that his 
current claimed condition is related to the in-service cold 
exposure.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran, as a layperson, is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the veteran's statements alone 
are insufficient to establish that he experienced any cold 
related injuries during his military service, and may not 
form the basis for a competent medical opinion.

Moreover, though the veteran underwent repeated examinations 
of his extremities in the years after his military service, 
no examiner noted any abnormalities of the veteran's hands or 
feet which could be attributed to a cold injury.  In fact, as 
noted above, in multiple examinations, the veteran's 
extremities and neurological systems were found to be normal.  
Furthermore, there is no medical evidence of record that 
indicates that the veteran ever complained about his alleged 
symptoms prior to the filing of his claim.  Therefore, the 
Board finds that the veteran's assertions that he has had 
problems with frozen hands and feet since a cold injury in 
service are not credible.  

The Board further notes that the veteran has not provided any 
explanation for why, if the symptoms manifested in service, 
he did not seek treatment for the claimed disabilities 
immediately when the injuries occurred.  The veteran further 
does not explain why he consistently sought treatment for 
many other conditions after his discharge from military 
service, but never sought treatment for his claimed 
disabilities even after he filed his claim in April 2002.  
For these reasons, the Board finds that the absence of 
documented complaints of symptoms that could be related to 
the claimed conditions in his service treatment records, and 
post-service medical records is persuasive evidence against 
the veteran's claims.

In a May 2002 letter to VA, Dr. P.L.U. notes that the veteran 
served in the armed forces in Germany.  Upon the report of 
the veteran, Dr. P.L.U. noted that that the veteran was 
exposed to extreme cold during service.  Dr. P.L.U. further 
noted that the veteran reported experiencing some thickening 
of his toenails, hyperhidrosis (excessive sweating), chronic 
pain, and fluctuating skin color from white to bluish in his 
feet.  

In a June 2002 evaluation, Dr P.L.U. notes that the veteran 
complains of discomfort in his legs, toes and fingers related 
to a cold injury.  Dr. P.L.U. noted the veteran's reports 
that multiple times during his military service, his hands 
and feet got unusually cold, and he experienced associated 
pain and paraesthesias, worse when his hands and feet warmed 
up.  Since that time, the veteran reports that he has 
experienced some discomfort in his hands and feet, including 
recurrent paraesthesia where he is not able to feel much of 
anything, especially in his feet, and a tingling or burning 
sensation in his lower extremities.  The veteran reports that 
the pain is most intense when he starts walking.  Upon 
examination, Dr. P.L.U. noted that the veteran experienced 
paraesthesias and discomfort in his hands and feet, and that 
the veteran had no hair on his lower extremities below the 
knee and barely palpable pedal pulses.  Dr. P.L.U. concludes 
that the veteran is suffering from paraesthesias in his hands 
and feet, post cold injury as per patient with possible 
claudication.  The record further indicates that Doppler 
studies of the lower extremities were ordered, however, no 
results of such testing are included in the veteran's claims 
file.  

In an August 2002 letter, Dr. P.L.U. states that the veteran 
has recurrent paraesthesias of the hands and feet which are 
consistent with peripheral neuropathy and very well could be 
related to a cold injury.

With the exception of a single notation drafted concurrently 
with Dr. P.L.U.'s June 2002 evaluation of the veteran, the 
medical records from Dr. P.L.U. for the period July 1968 to 
January 2006 do not include the results of any additional 
testing or diagnosis related to the residuals of cold 
injuries.  The records do indicate that the veteran's upper 
and lower extremities were evaluated by his doctor on 
multiple occasions through the years, however, including for 
plantar warts (July 1968, January to February 1969); a 
sebaceous cyst on his right calf (April to May 1972); a 
broken fifth metacarpal (June 1977); a subungual hematoma of 
his great toe (March 1992); arthritis of his hands (September 
2000);  and an injury of his left forth finger (March to 
April 2002).  The veteran's peripheral vascularization was 
checked in December 2006, at which time the capillary refill 
of his upper and lower extremities was found to be normal, 
with no observed cyanosis.  Furthermore, the veteran's 
extremities were evaluated on several occasions as part of 
his regular medical care and were found to be normal upon 
examination, including no edema of the veteran's lower 
extremities (September 2000, December 2000, June 2001, June 
2002); a neurological examination with normal results (June 
1999); and a notation that all other systems were normal upon 
examination (December 2004).

The Board has also reviewed the available VA medical records 
for the period December 2002 to January 2006.  A VA medical 
record from December 2002 notes that the veteran has a 
history of occasional paraesthesias of hands and feet, but on 
examination, the veteran exhibited no clubbing, cyanosis, 
edema, or skin changes, and a neurological examination of his 
upper and lower extremities indicated that the veteran 
retained good strength, and good reflexes.  The December 2002 
record further noted that the veteran walked every day for 
exercise.  A record from October 2003 notes that the veteran 
complained of bad foot pain when he walked for a long period 
of time.  No diagnosis or treatment was given.  A record from 
December 2003 notes the veteran complained of right foot pain 
when he walked on his toes.  Again, no diagnosis or treatment 
was given.  Periodic examinations of the veteran's 
extremities revealed no distal edema on several occasions 
(March 2003, August 2003, and July 2004).  The veteran's VA 
medical records do not contain any other record of 
complaints, testing, diagnoses or treatment for any residuals 
of any cold injuries.

The Board acknowledges that the letters submitted by Dr. 
P.L.U. in May 2002, June 2002, and August 2002, are at least 
facially supportive of the veteran's claim of entitlement to 
service connection for the residuals of cold injuries.  The 
Board finds, however, that the above detailed medical 
opinions are not probative of the cause of the veteran's 
current disabilities, as they are principally based on the 
unsubstantiated allegations of the veteran.  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court has held, 
for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A medical opinion based upon 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).

Central to all of Dr. P.L.U.'s conclusions is the assumption 
that the veteran suffered a cold related injury during his 
military service.  As there is no independent documentary 
evidence suggesting that the veteran did, in fact, suffer 
such an injury, Dr. P.L.U.'s conclusions must be based upon 
allegations made by the veteran.  As discussed above, the 
Board has found the veteran's accounts of his in-service and 
post-service symptoms are not credible.  The Board has 
further found that the veteran is not competent to provide 
evidence relating to a medical diagnosis or etiology.  
Whereas Dr. P.L.U.'s opinions are not based on substantiated 
events, the Board finds that the above described medical 
opinions are inadequate to support the veteran's claim of 
entitlement to service connection for the residuals of cold 
injuries to the upper and lower extremities.

The Board further notes additional weaknesses in the medical 
evidence of record.  In the May 2002 letter, though Dr. 
P.L.U. noted symptoms, he did not actually diagnose the 
veteran with any disability.  Dr. P.L.U. further failed to 
expressly attribute any of the veteran's claimed disorders to 
the alleged cold exposure during service.  Therefore, the 
Board finds that the May 2002 letter does not contain an 
adequate statement of nexus upon which the veteran's claim 
may be granted.  Furthermore, Dr. P.L.U.'s statements in the 
May 2002 letter are unsupported by his own medical records.  
The Board notes that prior to the veteran's claim, there are 
no notations in any of the medical records submitted by Dr. 
P.L.U. that contain any complaints of the noted symptoms or 
any diagnoses or treatment of the alleged conditions even 
though Dr. P.L.U. in fact examined the veteran's upper and 
lower extremities on several occasions.  Moreover, even after 
diagnosing the veteran with the claimed conditions, Dr. 
P.L.U. provided no further evaluations or treatment for the 
claimed conditions.  For all the foregoing reasons, the Board 
finds that the May 2002 letter is not persuasive evidence of 
the veteran's claimed disabilities.    

The Board notes that the June 2002 evaluation is also 
contradicted by other evidence of record.  Dr. P.L.U. did not 
allege that he had any opportunity to review the veteran's 
claims file or service treatment records.  Nowhere in his 
analysis, does Dr. P.L.U. account for the findings on the 
October 1964 discharge examination, and the November 1968 
quadrennial retention examination, noting that the veteran's 
extremities were normal.  Dr. P.L.U. also fails to explain 
the long  gap between the veteran's military service and his 
first complaints of symptoms related to the claimed 
disorders.  While an examiner can render a current diagnosis 
based upon examination of the veteran, the Court has held 
that without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  Swan v. Brown, 
5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Moreover, an opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  In view of contemporaneous 
examination findings on the October 1964 separation 
examination, and the November 1968 quadrennial retention 
examination, (years apart and on two separate occasions) of 
no foot abnormalities, the Board finds that Dr. P.L.U.'s 
opinions expressed in the June 2002 examination report were 
not fully informed, and are thus, of no probative value.  See 
Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence).
 
Dr. P.L.U.'s August 2002 letter is also inadequate to support 
the veteran's claims.  The Board observes that the Court has 
held that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  Therefore, 
Dr. P.L.U.'s statement that the veteran's paraesthesias of 
the hands and feet "very well could be" related to a cold 
injury simply has little, if any, probative value.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993)(the patient may have been 
having some symptoms); Beausoleil v. Brown, 8 Vet. App. 459, 
462 (1996)(trauma to the chest can cause restrictive lung 
disease); Black v. Brown, 5 Vet. App. at 180.  The Court has 
made it clear that medical possibilities and unsupported 
medical opinions carry negligible probative weight.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Perman 
v. Brown, 5 Vet. App. 237, 241 (1993).  The Board finds the 
addition of the modifier "very well" does not make the 
conclusion "could be related" sufficiently definite to form 
the basis of an award of the benefit sought.

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
persuasive, competent medical evidence  linking the veteran's 
alleged cold injury to any injury or event he experienced in 
service.  As there is no such nexus, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim.  Because the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt provision does 
not apply.  Therefore, the veteran's claim of entitlement to 
service connection for the residuals of cold injuries to the 
upper and lower extremities must be denied.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


B.  Peripheral Neuropathy of the Upper and Lower Extremities

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
peripheral neuropathy of the upper and lower extremities.

In statements recorded by Dr. P.L.U., the veteran alleges 
that he has experienced discomfort in his hands and feet 
since he sustained cold injuries during his military service.  
The Board notes that the veteran's service treatment records 
are completely negative for any complaints, diagnoses, or 
treatment of any symptoms that could be related to peripheral 
neuropathy.  The first evidence of any complaints is 
contained in the veteran's April 2002 claim.  As noted above, 
the long gap between the veteran's military service and his 
first complaint of symptoms consistent with the alleged 
disorder, weighs against the veteran's claim.  Additionally, 
for all of the reasons discussed at length in the previous 
section, the Board finds that the lay and medical evidence of 
record is not probative as to the veteran's peripheral 
neuropathy claim.  

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
persuasive, competent medical evidence  linking the veteran's 
current peripheral neuropathy to any injury or event he 
experienced in service.  As there is no such nexus, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Therefore, the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities must be denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

C.  Circulatory Disorder 

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a 
circulatory disorder.

Based upon the medical evidence discussed previously, the 
Board notes that at no time either during or after his 
military service has the veteran been diagnosed with a 
circulatory disorder.  

In the May 2002 letter, Dr. P.L.U. indicated that the veteran 
complained that the skin on his feet periodically appeared 
white or bluish.  In the June 2002 evaluation, Dr. P.L.U. 
noted that the veteran's pedal pulses were barely palpable.  
In a VA record from December 2002, however, the examiner 
notes that the veteran's extremities do not exhibit any 
clubbing, cyanosis, or edema.  Similarly, in a subsequent 
examination of the veteran's peripheral vascularization in 
December 2006, Dr. P.L.U. indicates that the veteran's 
capillary refill is normal and that there was no evidence of 
cyanosis.  There are no other medical records associated with 
the veteran's claims file recording complaints, diagnosis, or 
treatment for any symptoms that are associated with a 
circulatory disorder.

The only evidence that the veteran is suffering from a 
circulatory disorder are his own statements.  In his April 
2002 Claim, the veteran notes only that he is making a claim 
of entitlement to service connection for "circulation" 
without noting the date of the disabilities' onset, nor any 
treatment he has undergone for the claimed condition.  In the 
accompanying statement, the veteran requests compensation for 
a circulatory condition due to being exposed to extremely 
cold weather.  The veteran has also made statements about his 
symptoms which were recorded by Dr. P.L.U. in his letter of 
May 2002 indicating that that the skin on his feet 
periodically appeared white or bluish.    

While the veteran is competent to report symptoms he has 
experienced, including the color of his feet, as discussed 
above, the veteran is not competent to opine as to any 
possible diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) 38 C.F.R. § 3.159(a)(2) (where, as here, 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion).  Therefore the Board finds that the 
veteran is not competent to state that he is currently 
suffering from a circulatory disorder that is related to his 
exposure to cold during his military service.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of a diagnosed disorder, service connection may not 
be granted.  See Degmetich, 104 F. 3d 1328.  Thus, service 
connection for a circulatory disorder must be denied on this 
basis alone.

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently suffers from a 
circulatory disorder.  As there is no current diagnosis, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Therefore, the veteran's 
claim of entitlement to service connection for a circulatory 
disorder must be denied.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

D.  Bilateral Hearing Loss

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  38 C.F.R. § 
3.385.  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
bilateral hearing loss.    

The acuity of the veteran's hearing was first documented at 
his preinduction physical in November 1961.  At that time, 
the veteran demonstrated pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
20 (30)
/
10 (15)
LEFT
10 (25)
  5 (15)
  5 (15)
/
15 (20)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The November 1961 pre-induction examiner indicated that the 
veteran's ears and drums appeared normal upon examination and 
assigned the veteran a "1" under "H" for hearing in his 
PULHES physical profile, indicating a high degree of medical 
fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness and consequently is 
medically fit for any military assignment) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  
Therefore, the presumption of soundness applies.  

The veteran's hearing was tested again at his induction 
physical in December 1962, at which time his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
0 (10)
/
0 (5)
LEFT
5 (20)
5 (15)
5 (15)
/
5 (10)

(Again, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)

The December 1962 induction examiner again indicated that the 
veteran's ears and drums appeared normal upon examination, 
and assigned the veteran a "1" under "H" for hearing in his 
PULHES physical profile.  On a report of medical history 
completed at the time of the December 1962 induction 
examination, the veteran denied any history of ear trouble.  

The veteran's service treatment records are negative for any 
notations of hearing loss, or ear trauma during the 
veteran's military service.  The veteran's records indicate 
that he served in an artillery company as an ammunitions 
storage clerk while stationed in Germany and later at 
Aberdeen Proving Grounds in Maryland.  Given the veteran's 
service history, the Board concedes that he was likely 
exposed to loud noises during his military service.

At the time of the veteran's separation physical in October 
1964, his pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
5 (15)
5 (15)
10 (15)
LEFT
-5 (10)
-5 (5)
0 (10)
5 (15)
0 (5)

(Again, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)

The October 1964 discharge examiner noted that the veteran's 
ears and drums appeared normal, and assigned the veteran a 
"1" under "H" for hearing in his PULHES physical profile.  
Again, on the report of medical history completed by the 
veteran at his January 1967 discharge examination, the 
veteran indicated no medical history of ear trouble.   It is 
clear that at the time of his separation from service, the 
veteran did not meet the requirements of 38 C.F.R. § 3.385 
defining a hearing loss disability.  

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

At a quadrennial retention examination performed in November 
1968, which was four years after the veteran's release from 
active duty in December 1964, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
/
0
LEFT
0
0
15
/
25

(As this test was performed after November 1967, it is 
presumed that ISO-ANSI standards were utilized.  Therefore, 
no conversion is required.)   

The November 1968 examiner again indicated that the veteran's 
ears and drums appeared normal upon examination, and assigned 
the veteran a "1" under "H" for hearing in his PULHES 
physical profile.  On a report of medical history completed 
at the time of the November 1968 retention examination, the 
veteran denied any history of ear trouble or hearing loss.  

The first documented complaint of bilateral hearing loss in 
the evidence of record, is in the veteran's April 2002 
Claim, more than thirty-seven years after the veteran's 
discharge from military service.  In his April 2002 Claim, 
the veteran notes only that he is making a claim of 
entitlement to service connection for hearing loss without 
noting the date of the disability's onset, nor any treatment 
he has undergone for the condition.  In the accompanying 
statement, the veteran says that he is requesting 
compensation for hearing loss due to "working with 
ammunition while [he] was in the Army."


The veteran is certainly capable of providing a history of 
exposure to acoustic trauma in service.  However, due to the 
very limited nature of the statements the veteran has made 
to the Board, we are unable to determine how accurate and 
reliable the veteran's recollections of his noise exposure 
in-service are.  The Board further notes that the veteran is 
not competent to testify that he has experienced hearing 
loss since service, nor that his current hearing loss is 
related to his military service.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The veteran, as a 
layperson, is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise 
to present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

To the extent the veteran intends to allege that he has 
experienced hearing loss since his military service, the 
Board finds that the recent statements of the veteran are 
less probative than the negative contemporaneous medical and 
documentary evidence of record.  The veteran neither 
complained of, nor demonstrated hearing loss at the time of 
his separation from service or for many years thereafter.  
The fact that the contemporaneous records do not provide 
subjective or objective evidence that supports the veteran's 
current recollection that he has had trouble hearing since 
1964 is persuasive evidence against the veteran's claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Therefore, 
because of the lack of any objective evidence of hearing loss 
for many decades between the period of active duty and the 
first documented diagnosis, the Board finds that the 
veteran's bilateral hearing loss did not manifest to a 
compensable degree in service or within one year thereafter.

The veteran's primary care physician, Dr. P.L.U. submitted a 
letter to VA in May 2002.  Dr. P.L.U. notes, in part, that 
the veteran has a problem with high frequency hearing loss, 
and had exposure to loud noises in the military.  Dr. P.L.U. 
does not provide any clinical diagnosis, does not expressly 
attribute the veteran's hearing loss to his in-service noise 
exposure, and does not provide clinical results supportive of 
his statements.  It appears that, in this letter, Dr. P.L.U. 
is merely repeating the complaints that the veteran has 
expressed to him.  Letters from Dr. P.L.U. in June 2002, and 
August 2002 do not offer any additional information about the 
veteran's alleged hearing loss.  

Clinical records submitted by Dr. P.L.U for the period July 
1968 to December 2004 periodically note the condition of the 
veteran's tympanic membranes at the time of various 
examinations.  Records also note some Eustachian tube 
dysfunction, ear discomfort and popping, inner ear problems, 
and otitis media.  A clinical notation from January 1969 
indicates that an audiogram was to be performed in 
conjunction with the veteran's quadrennial retention 
examination, but fails to provide any test results.  In an 
undated record there is a note indicating that the veteran is 
experiencing decreased hearing acuity.  Another record from 
December 2004 includes a similar notation, and includes in 
the assessment section, a diagnosis of conductive hearing 
loss, unspecified.  Neither notation includes any clinical 
results demonstrating the extent of the veteran's perceived 
hearing loss.  

The veteran underwent a private audiological examination in 
April 2002.  The results of the April 2002 examination were 
summarized by the private examiner, Dr. C.A.F., in a May 2002 
letter wherein he noted the veteran's history of noise 
exposure from truck engines and rifles during his military 
service.  He diagnosed the veteran with bilateral moderate 
high frequency sensorineural hearing loss with decreased 
auditory discrimination ability.  Dr. C.A.F. opined that, 
"it is quite likely that this was the beginning of [the 
veteran's] hearing loss."  Dr. C.A.F. further stated that 
the type and degree of the veteran's bilateral hearing loss 
was consistent with noise induced hearing loss.  The Board 
notes that the May 2002 letter fails to include any auditory 
thresholds or word discrimination scores from which VA could 
determine if the veteran meets the regulatory standards for 
demonstrating bilateral hearing loss.       

Dr. C.A.F. attached a graphical representation of the 
veteran's examination results with the May 2002 letter; 
however, he did not provide an interpretation of the 
audiometric readings contained on the included graph.  38 
C.F.R. § 3.385.  The Board notes that it is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(finding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).    

Dr. C.A.F. saw the veteran again in August 2002.  In an 
August 2002 letter, Dr. C.A.F. stated that the veteran's 
speech discrimination scores were 64% for the right ear, and 
68% for the left ear, and that his pure tone threshold 
averages were 46.25 dB for the right ear and 48.75 dB for the 
left ear.  Dr. C.A.F. attached another copy of the April 2002 
clinical results with additional notations from the August 
2002 examination.  However, Dr. C.A.F. again failed to 
provide any interpretation of the pure tone threshold results 
exhibited on the clinical notes.  Dr. C.A.F. also does not 
discuss why the veteran's word discrimination scores appear 
to have deteriorated so badly between April 2002 and August 
2002 while his auditory thresholds appear to remain the same. 

A VA medical record from December 2002 notes that the veteran 
has a history of hearing loss, but gives no additional 
information.
 
The veteran has also submitted an evaluation performed in 
January 2006 by Dr. T.S.N.  In the January 2006 record, Dr. 
T.S.N. notes the veteran's history of noise exposure from 
machinery-tractors, as well as exposure to firearms and 
explosions during his basic training in the service.  Dr. 
T.S.N. notes also that the veteran had an audiogram 
approximately three years before which showed high frequency 
hearing loss, but that the veteran had not had inner ear 
testing, nor had he undergone imaging of his head.  Upon 
examination, Dr. T.S.N. noted that the veteran's audiogram 
showed high frequency hearing loss bilaterally, left slightly 
more pronounced than the right, both in a severe loss range.  
Dr. T.S.N. further noted that the veteran's hearing was 
normal at the low frequencies, and to 1000 hertz, but then 
decreased to 50 dB at 2000 hertz.  Though Dr. T.S.N. referred 
to audiological testing results, he failed to provide the 
pure tone thresholds for the veteran's auditory examination.  
Speech discrimination, utilizing an unspecified test, 
indicated a discrimination score of 96% in the left ear, and 
84% in the right ear.  The Board notes that the veteran's 
speech discrimination scores appear to have improved 
considerable from the time of his evaluation by Dr. C.A.F. in 
August 2002.  In conclusion, Dr. T.S.N. diagnosed the veteran 
with hearing loss high frequencies, noise induced.  
 
Significantly, the Board notes that there are no notations in 
any of the above referenced records and letters that indicate 
that the examiners had an opportunity to review the veteran's 
claims file or his service treatment records.  None of the 
records attempt to provide any explanation for the lack of 
any evidence of any in-service hearing loss or injury 
attributed to acoustic trauma.  Furthermore, these records 
fail to account for the long period between service and the 
veteran's first complaints of hearing loss.   Additionally, 
none of the records discuss the veteran's post-service noise 
exposure, and the potential effects post-service noise 
exposure may have had on his current levels of hearing 
acuity.    

Insofar as these records have failed to provide the pure tone 
threshold results of the veteran's audiometric testing, the 
Board is unable to determine if the veteran meets the 
regulatory requirements of 38 C.F.R. § 3.385 defining hearing 
loss.  Furthermore, as the speech discrimination scores noted 
by Dr. C.A.F. and Dr. T.S.N. appear to indicate that the 
veteran's hearing acuity actually improved between 2002 and 
2006, the Board is unable to find that the results of either 
examination is reliable for the purposes of granting service 
connection.  As noted above, the Board may discount the 
probative weight of a medical opinion if the examiner fails 
to explain the basis for his opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).     

The Board concludes that the above detailed medical opinions 
of Dr. P.L.U, Dr. C.A.F., and Dr. T.S.N. are entitled to 
little probative value because they fail to provide more than 
a conclusory statement that the veteran's current hearing 
loss was caused by his exposure to loud noises during his 
military service.  The Board notes that auditory trauma, in 
and of itself, is not considered a disability for VA 
purposes.  Furthermore, Dr. P.L.U, Dr. C.A.F., and Dr. T.S.N. 
fail to provide the clinical results of any tests they 
performed in a format that allows for meaningful 
consideration of the veteran's bilateral hearing loss in 
relation to the regulatory requirements of 38 C.F.R. § 3.385.  
Where the results of such tests were provided, the results 
from one examiner to another were so disparate as to call 
into question the accuracy of the results.  Furthermore, the 
medical opinions relating the veteran's bilateral hearing 
loss to service are insufficient because they fail to 
consider and explain contradictory evidence indicating that 
the veteran's hearing upon his exit from the military and for 
decades thereafter was not impaired.   Therefore, the Board 
finds that the available medical evidence is not adequate to 
demonstrate an etiological nexus between the veteran's 
current bilateral hearing loss and the loud noises he 
experienced in service.

Based upon the available records, the Board is unable to 
conclude that the veteran is entitled to service connection 
for bilateral hearing loss.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

E.  Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  

Preliminarily, the Board notes that the veteran's service 
treatment records are entirely negative for any complaints, 
symptoms, findings, or diagnoses of tinnitus.  The veteran's 
service records indicate that the veteran served in an 
artillery company as an ammunitions storage clerk while 
stationed in Germany and later at Aberdeen Proving Grounds 
in Maryland.  Given the veteran's service history, the Board 
concedes that the veteran was likely exposed to loud noises 
during his military service.

The first documented complaint of tinnitus in the evidence 
of record, is in the veteran's April 2002 Claim, more than 
thirty-seven years after the veteran's discharge from 
military service.  In his April 2002 Claim, the veteran 
notes only that he is making a claim of entitlement to 
service connection for tinnitus without noting the date of 
the disability's onset, nor any treatment he has undergone 
for the condition.  In the accompanying statement, the 
veteran says that he is requesting compensation for tinnitus 
due to "working with ammunition while [he] was in the 
Army."

In his May 2002 letter, Dr. C.A.F. notes that the veteran 
complained of constant, long term, locust-sounding tinnitus, 
which Dr. C.A.F. attributed to acoustic trauma in service.  
Dr. C.A.F. further recommended that the veteran be fitted 
with bilateral hearing aids, in part to mask his tinnitus.  
In an additional medical record from April 2002, submitted 
to VA in January 2006, Dr. C.A.F. notes that the veteran has 
experienced locust-sounding tinnitus for many years.  

In his May 2002 letter, Dr. P.L.U. also noted that the 
veteran had a problem with tinnitus, and further noted that 
the veteran had exposure to loud noises in the military.  
Dr. P.L.U. did not, however, specifically state that the 
loud noises were the cause of the tinnitus.    

A VA medical record from December 2002 notes a history of 
tinnitus.  A record from August 2003 documents the veteran's 
complaint of his ears ringing.

The veteran has also submitted the January 2006 evaluation of 
Dr. T.S.N.  Dr. T.S.N. noted the veteran's contention that 
for more than 20 years he had suffered from tinnitus that he 
described as "locusts."  Dr. T.S.N. further noted the 
veteran's  noise exposure from machinery - tractors, as well 
as exposure to firearms and explosions during his basic 
training in the service.  Dr. T.S.N. concluded that the 
veteran was suffering from noise induced secondary tinnitus.

The Board notes that tinnitus is subjective, and the kind of 
condition for which lay testimony is competent.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).   

The veteran is competent to state that he experienced loud 
noises during his military service.  The veteran would also 
be competent to state that he has experienced constant 
tinnitus since his military service.  However, there is no 
evidence in any of the documents submitted to VA that the 
veteran ever so contended.  The only evidence about the 
onset of the veteran's tinnitus that is before the Board 
indicates that the veteran has experienced tinnitus for many 
years (Dr. C.A.F., April 2002 record), long-term (Dr. 
C.A.F., May 2002 letter), and for more than 20 years (Dr. 
T.S.N., January 2006 record).  Though it has not been 
expressly stated, the Board will assume that it is the 
veteran's contention that he has experienced tinnitus since 
his military service. 

Such an allegation is, however, not credible in light of the 
medical records in the file.  Although the private medical 
records show treatment for numerous ear-related complaints 
since the beginning of treatment in 1968 (such as popping, 
with diagnoses such as Eustachian tube dysfunction), at no 
time prior to his claim for compensation did the veteran 
ever report buzzing or ringing in the ears.  It is 
reasonable to assume that if a symptom had been present, he 
would have raised it while seeking treatment for other 
symptoms such as popping in the ears.  Therefore, although 
the veteran is competent to report a history of tinnitus, 
that history is not credible in light of the decades worth 
of medical evidence showing absolutely no such complaints 
while seeking treatment for a variety of ear-related 
ailments.

Based on the fact the veteran's history of continuous 
symptoms since service is not credible, and based on the 
fact that the medical opinions relied on that history, as 
well as the fact that the medical opinions did not discuss 
the post-service noise exposure, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for tinnitus.  
Accordingly, there is no doubt that can be resolved in his 
favor, and the claim is denied.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

1.  Entitlement to service connection for cold injury 
residuals, both upper and lower extremities, is denied.

2.  Entitlement to service connection for peripheral 
neuropathy, both upper and lower extremities, is denied.

3.  Entitlement to service connection for a circulatory 
disorder is denied.

4.  Entitlement to service connection for bilateral hearing 
loss is denied.

5.  Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


